                                                                                           FILED
                                                                                  2018 Dec-19 PM 02:30
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

SANTINO CLARKE,                             )
                                            )
      Petitioner,                           )
                                            )
v.                                          )   Case No.: 4:18-cv-00899-KOB-JEO
                                            )
JEFF B. SESSIONS, et al.,                   )
                                            )
      Respondents.                          )

                          MEMORANDUM OPINION

      This case is before the court on Respondents’ Motion to Dismiss Petition as

Moot, filed December 14, 2018. (Doc. 13). In the motion, Respondents note

Petitioner was removed from the United States to Jamaica on November 29, 2018.

(Doc. 13-1, Pitman Decl.).

      Article III of the Constitution limits the jurisdiction of federal courts to the

consideration of “cases or controversies.” U.S. CONST. art. III, § 2. The doctrine of

mootness is derived from this limitation because “an action that is moot cannot be

characterized as an active case or controversy.” Adler v. Duval Cnty. Sch. Bd., 112

F.3d 1475, 1477 (11th Cir. 1997). A case is moot and must be dismissed if the

court can no longer provide “meaningful relief.” Nyaga v. Ashcroft, 323 F.3d 906,

913 (11th Cir. 2003) (citations omitted).
      Petitioner filed this action challenging his continued detention in ICE

custody and seeking release.      (Doc. 1 at 3-4).    Because Petitioner has been

removed, the court can no longer provide meaningful relief. Thus, the Court finds

that the petition for writ of habeas corpus is moot. See Nyaga v. Ashcroft, 323 F.3d

906, 913 (11th Cir. 2003). Accordingly, Respondents’ Motion to Dismiss is due to

be granted and the petition is due to be dismissed.

      The court will enter a separate Final Order.

      DONE and ORDERED this 19th day of December, 2018.




                                       ____________________________________
                                       KARON OWEN BOWDRE
                                       CHIEF UNITED STATES DISTRICT JUDGE
